Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a mutant of tobacco having a nicotine demethylase of SEQ ID NO: 2 having a tryptophan amino acid at position 329 replaced with a stop codon, wherein the nearest art is found in Gavilano, L. et al. The Journal of Biological Chemistry, 5 January 2007; (published November 13, 2006 in JBS Papers in Press) Vol. 282, No. 1; pp. 249-256 that teaches senescence induced reduction of SEQ ID NO: 2 expression restricts nornicotine production. However, Gavilano does not teach a tobacco plant comprising a mutation of SEQ ID NO: 2 having a stop codon substituted for the native tryptophan codon at position 330 (329).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSSELL KALLIS/Primary Examiner, Art Unit 1663